MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Oct 26 2020, 9:36 am

court except for the purpose of establishing                                          CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEES
Zachary A. Smith                                         Charles P. Rice
Trapp Law, LLC                                           Murphy Rice, LLP
Indianapolis, Indiana                                    South Bend, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

S.H.,                                                    October 26, 2020
Appellant,                                               Court of Appeals Case No.
                                                         20A-AD-994
        v.                                               Appeal from the Hamilton
                                                         Superior Court
J.H. and H.H.,                                           The Honorable Jonathan M.
Appellees.                                               Brown, Judge
                                                         Trial Court Cause No.
                                                         29D02-2004-AD-634



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-AD-994 | October 26, 2020              Page 1 of 8
                                       Statement of the Case
[1]   S.H. (“Mother”) appeals the trial court’s judicial acknowledgement of her

      consent to the adoption of her minor child. Mother raises three issues for our

      review, which we revise and restate as the following two issues:


              1.       Whether the trial court erred when it accepted Mother’s
                       consent to the adoption.

              2.       Whether Indiana should require a birth mother to wait a
                       certain period of time after the birth of her child prior to
                       executing a consent to the child’s adoption.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On April 1, 2020, Mother, who was nineteen years old, gave birth to a child

      (“Child”). The next day, Mother went to an adoption agency to “talk to them

      more about [her] adoption plan.” Tr. at 6. While there, Mother read and

      signed a waiver of notice and consent for adoption of Child. The notice stated

      that “the signing of this consent to adoption will result in a complete

      termination of [Mother’s] parental rights” and that Mother’s “consent to the

      adoption may not be withdrawn” unless Mother petitioned the court in a timely

      manner. Appellant’s App. Vol. 2 at 15-16 (emphasis removed). The waiver

      further stated that Mother “hereby voluntarily, unconditionally, and

      irrevocably” consents to Child’s adoption. Id. at 16-17 (emphasis removed).




      Court of Appeals of Indiana | Memorandum Decision 20A-AD-994 | October 26, 2020   Page 2 of 8
[4]   In addition, the notice provided that Mother: was not under the influence of

      any alcohol or drugs; had had “enough time to carefully consider whether or

      not adoption” was in her own bests interests; was “fully aware of all

      implications of” the consent; and had “chosen not to be represented by an

      attorney.” Id. at 15-16. Mother initialed each paragraph of the consent form

      and signed it at 7:33 p.m. on April 2.


[5]   At the same time, Mother also read and signed a relinquishment of parental

      rights and consent to adoption checklist. In that checklist, Mother

      acknowledged that she was “not under the influence of any drug, medication,

      or any substance” that might affect her judgment, that she had no obligation to

      proceed with an adoption, that she “may take more time in order to give her

      decision more thought,” and that she had the right to consult with an attorney.
Id. at 21. At 8:39 p.m. that evening, J.H. and. H.F. (collectively, “Adoptive

      Parents”) filed a petition to adopt Child. Adoptive Parents attached to their

      petition a copy of the documents Mother had signed at the adoption agency.


[6]   At 9:00 a.m. on April 3, the court held a telephonic hearing on Mother’s

      consent to the adoption. Mother appeared at that hearing pro se. During the

      hearing, Mother agreed that she had “understood” each paragraph and that no

      one had pressured her “in any manner” to sign the documents. Tr. at 7.

      Mother also stated that she understood that, if the court accepted her consent,

      she would “have no period of time to withdraw” that consent. Id. at 8. Mother

      then reiterated that she had signed the consent forms voluntarily and that she

      still wished to proceed with the hearing.

      Court of Appeals of Indiana | Memorandum Decision 20A-AD-994 | October 26, 2020   Page 3 of 8
[7]   Following that hearing, the court issued an order in which it found that “there

      has been no showing of duress or force” concerning the signing of either

      document. Appellant’s App. Vol. 2 at 7. The court also found that Mother

      understood “the consequences of the signing of” the consent forms and that she

      had freely and voluntarily signed the documents. Id. Accordingly, the court

      entered a judicial acknowledgment accepting Mother’s consent to the adoption.

      The court then made “an express determination that there is no just reason for

      delay and expressly direct[ed] entry of final and appealable judgment as to” its

      acknowledgment of Mother’s consent. Id. at 8.


[8]   Thereafter, on April 27, Mother, while represented by counsel, filed a notice

      with the trial court in which she “formally withd[rew] her consent to the

      adoption” of Child. Id. at 27. In support of her motion, Mother stated that,

      “shortly after” April 2, she had informed the adoption agency of her desire to

      withdraw consent. Id. At a hearing on Mother’s motion, Mother argued that

      she had signed the forms under duress. Following the hearing, the court found

      that, because it had previously accepted Mother’s consent, Mother’s motion

      was “untimely filed.” Id. at 9. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 20A-AD-994 | October 26, 2020   Page 4 of 8
                                        Discussion and Decision
                               Issue One: Validity of Consent to Adoption

[9]    Mother appeals the court’s judicial acknowledgement accepting her consent to

       the adoption of Child. 1 As our Supreme Court has recently stated:


               In family law matters, we generally give considerable deference
               to the trial court’s decision because we recognize that the trial
               judge is in the best position to judge the facts, determine witness
               credibility, get a feel for the family dynamics, and get a sense of
               the parents and their relationships with their children.
               Accordingly, when reviewing an adoption case, we presume that
               the trial court’s decision is correct, and the appellant bears the
               burden of rebutting this presumption.


               The trial court’s findings and judgment will be set aside only if
               they are clearly erroneous. A judgment is clearly erroneous
               when there is no evidence to support the findings or the findings
               fail to support the judgment. We will not reweigh evidence or
               assess the credibility of witnesses. Rather, we examine the
               evidence in the light most favorable to the trial court’s decision.


       J.W. v. D.F. (In re E.B.F.), 93 N.E.3d 759, 762 (Ind. 2018) (cleaned up).


[10]   On appeal, Mother asserts that the court erred when it accepted her consent to

       Child’s adoption because her consent was not voluntary. It is well settled that,




       1
         Adoptive Parents have filed a motion to dismiss Mother’s appeal from the April 27 order because that
       order was neither a final order nor an interlocutory appeal as of right and because Mother did not seek to
       have it certified as an interlocutory order. We have granted that motion in a separate order. However,
       because in substance Mother’s appeal is from the court’s April 3 order, our grant of Adoptive Parents’ motion
       to dismiss has no effect on our resolution of this appeal.

       Court of Appeals of Indiana | Memorandum Decision 20A-AD-994 | October 26, 2020                  Page 5 of 8
       for a parent’s consent to an adoption to be valid, it must be voluntary. See K.F.

       v. B.B., 145 N.E.3d 813, 824 (Ind. Ct. App. 2020), trans. denied. A consent is

       voluntary if it is “an act of the parent’s own volition, free from duress, fraud, or

       any other consent-vitiating factor, and if it is made with knowledge of the

       essential facts.” Bell v. Doe (In re Adoption of A.R.H.), 654 N.E.2d 29, 32 (Ind. Ct.

       App. 1995)).


[11]   Here, Mother contends that she “did not understand that her consent would be

       irrevocable[.]” Appellant’s Br. at 9. In addition, Mother asserts that the trial

       court “failed to inquire” into whether Mother was under the influence of any

       drugs as a result of giving birth at the time she executed the consent. Id. at 11.

       And Mother contends that she only had a “limited time” following the birth of

       Child to execute her consent such that she did not have time to contact an

       attorney. Appellant’s Br at 14. Accordingly, Mother maintains that her

       consent was not voluntary.


[12]   The evidence demonstrates that, following her discharge from the hospital,

       Mother went to the adoption agency to talk “more” about her adoption plan for

       Child. Tr. at 6. While at the agency, Mother read and signed a consent form.

       By signing that form, Mother acknowledged that she “voluntarily,

       unconditionally, and irrevocably” consented to Child’s adoption. Appellant’s

       App. Vol. 2 at 16-17. Mother also agreed that she was not under the influence

       of any drugs, that she had had “enough time” to consider the adoption, and

       that she had “chosen” not to be represented by an attorney. Id. at 15-16.



       Court of Appeals of Indiana | Memorandum Decision 20A-AD-994 | October 26, 2020   Page 6 of 8
[13]   In addition, Mother also signed a checklist in which she agreed that she was not

       under the influence of any medication that might affect her judgment, that she

       “may take more time” to consider her options, and that she had the right to

       consult an attorney. Id. at 21. Further, at a hearing on Mother’s consent,

       Mother acknowledged that she had understood each paragraph of the consent

       forms. Mother understood that, if the court accepted her consent, she would

       “have no period of time to withdraw” that consent. Tr. at 8. And Mother

       twice informed the court that she had signed the documents voluntarily and

       that she wanted to procced with the hearing. See id. at 7-9. That evidence

       supports the trial court’s findings that Mother understood the consequences of

       signing the consent forms and that she had signed the forms voluntarily. The

       trial court did not err when it accepted Mother’s consent to Child’s adoption.


                     Issue Two: Waiting Period Prior to Consent to Adoption

[14]   Mother next asks us to impose a waiting period between the birth of a child and

       the execution of a consent to an adoption. Specifically, Mother states that

       “Indiana is only one of twenty (20) States that allow biological mothers to sign

       consents for adoptions as soon as they have the baby.” Appellant’s Br. at 15.

       And Mother maintains that, had she been required to wait a certain period of

       time before she could sign the consent forms, she “would have been better able

       to assess her situation.” Id. at 17. Accordingly, Mother asks us to require “a

       reasonable waiting period in line with the majority of States between giving

       birth and signing an irrevocable consent[.]” Id.



       Court of Appeals of Indiana | Memorandum Decision 20A-AD-994 | October 26, 2020   Page 7 of 8
[15]   However, the right and responsibility to determine public policies, and to adopt,

       improve, refine, and perfect legislation directed thereto, falls to the legislature,

       not the courts. Parsley v. MGA Fam. Grp., Inc., 103 N.E.3d 651, 657 (Ind. Ct.

       App. 2018). Our role is to construe the statutes and apply enactments so as to

       carry out legislative intent. See id. And, here, the Indiana legislature has

       provided that a biological mother may execute a consent to an adoption “at any

       time after the birth of the child[.]” Ind. Code § 31-19-9-2(a) (2020). Regardless

       of the wisdom of that policy, it is clear that we have neither the responsibility

       nor the authority to add a waiting period to the statute where none exists. As

       such, we decline Mother’s request for us to require a waiting period before a

       mother may sign a consent to an adoption.


[16]   In sum, we affirm the trial court’s judicial acknowledgment accepting Mother’s

       consent to the adoption of Child.


[17]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-AD-994 | October 26, 2020   Page 8 of 8